COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-046-CV


JEFFREY LYNN LEWIS                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                  APPELLEE

                                    ------------

           FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      On March 8, 2010, we notified Appellant Jeffrey Lynn Lewis that we

were concerned that this court may not have jurisdiction over this appeal

because it appeared that his notice of appeal was not timely filed. We stated

that the appeal might be dismissed for want of jurisdiction unless Lewis or any




      1
           See Tex. R. App. P. 47.4.
party desiring to continue the appeal filed with the court a response showing

grounds for continuing the appeal. See Tex. R. App. P. 42.3(a), 44.3.

      Lewis filed a response to our jurisdiction letter stating that the State did

not notify him of the default judgment “until late in January of 2010” and that

he had immediately filed a request for permission to appeal. However, Lewis’s

“Request For Extension Of Time To File An Appeal,” which was filed on March

9, 2010, is defective because it was filed over a year after the fifteen-day

deadline for filing a motion for extension of time to file a notice of appeal and

because he failed to pay the filing fee and failed to provide a certificate of

conference and a certificate of service. See Tex. R. App. P. 26.3.

      The trial court’s final judgment was signed on October 17, 2008. Lewis

did not file a motion for new trial, so his notice of appeal was due November

17, 2008. Lewis, however, did not file his notice of appeal until February 8,

2010.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997); Chilkewitz v. Winter, 25 S.W.3d 382, 383–84 (Tex. App.—Fort Worth

2000, no pet.).

                                        2
      Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).




                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 8, 2010




                                      3